Indian claim; appeal from Indian Claims Commission; value of consideration named in treaty; installment payments — how valued at date of cession. — In this case the following order was entered:
This case comes before the court on cross-appeals from a decision of the Indian Claims Commission (Docket No. 334).* Upon consideration thereof, together with the record made before the Commission and the briefs and argument of counsel, it is concluded that the amount of recovery is to be increased by $193,734.34, which is the amount by which the Indian Claims Commission overvalued the consideration received by the petitioners below. The Commission erred in valuing the consideration by totaling the payments made to the Tribe over a period of time, rather than by determining the present value, as of the date of cession of the Tribe’s lands, of the right to receive such payments in the future. The Miami Tribe of Oklahoma v. United States, 150 Ct. Cl. 725; cert. denied 366 U.S. 924; The Crow Tribe of Indians v. United States, ante, p. 281, cert. denied 366 U.S. 924.
It is therefore ordered, this second day of November I960, that said decision by the Indian Claims Commission be and the same is modified in accordance with the above, but affirmed in all other respects, and the case is remanded to the Commission for the entry of an appropriate order.
By the Court.
MarviN JoNes,

Ohief Judge.

*701The United States’ motion to vacate order was denied January 18, 1961. The United States’ petition for writ of certiorari was denied by the Supreme Court, 366 U.S. 924.

6 Ind. a. Comm. 377, 398.